SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

935
CAF 13-00786
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF JEREMY A. MCNEIL,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

BETH L. DEERING, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.

KATHY L. QUENCER, ATTORNEY FOR THE CHILDREN, WATERTOWN.


     Appeal from an amended order of the Family Court, Jefferson
County (Peter A. Schwerzmann, A.J.), entered April 12, 2013 in a
proceeding pursuant to Family Court Act article 6. The amended order
dismissed the petition.

     It is hereby ORDERED that the amended order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of McNeil v Deering ([appeal No. 1]
___ AD3d ___ [Sept. 26, 2014]).




Entered:    September 26, 2014                  Frances E. Cafarell
                                                Clerk of the Court